Free Writing Prospectus Filed Pursuant to Rule433 Dated September 18, 2012 Registration Statement No.333-168098 *Full Pricing* Toyota $1bn TAOT 12-B $1bn TOYOTA RETAIL AUTO TAOT 2012-B JOINT BOOKS: CITI(str), BAML, JPM CO-MGRS: CA, CastleOak, Loop, MS 100% POT NOTE OFFER CL BAL(mm) AMT(mm) M/S WAL L.FINAL BENCH SPD YLD CPN $PX A1 260.00 0.00 P-1/A-1+ 0.29 13-Oct ***NOT OFFERED*** A2 310.00 279.00 Aaa/AAA 1.00 15-Feb EDSF 1 A3 323.00 290.70 Aaa/AAA 2.10 16-Jul ISWP 7 A4 82.00 72.80 Aaa/AAA 3.25 18-Jan ISWP 11 B 25.00 0.00 Aa3/AA 3.47 18-Oct ***NOT OFFERED*** PRICING SPEED: 1.30% ABS @ 5% CLEAN-UP CALL PRICING: September 18 EXPECTED SETTLE: September 26 REGISTRATION: PUBLIC ON OFFERED CLASSES ERISA ELIGIBLE: YES MIN DENOMS: 1K X 1K BLOOMBERG TICKER: TAOT 2012-B Toyota Auto Finance Receivables LLC has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents Toyota Auto Finance Receivables LLC has filed with the SEC for more complete information about Toyota Auto Finance Receivables LLC, Toyota Auto Receivables 2012-B Owner Trust and this offering.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov.Alternatively, Toyota Auto Finance Receivables LLC, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-877-858-5407.
